Citation Nr: 9913434	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-50 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 20, 1995, 
for an award of a 20 evaluation for a service-connected left 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision that increased 
the veteran's service-connected left foot disability from 10 
to 20 percent disabling, effective on July 20, 1995.  This 
matter was previously before the Board in July 1998 at which 
time is was remanded to the RO in compliance with the 
veteran's request for a hearing before a traveling member of 
the Board.

The veteran also appealed the RO's April 1996 assignment of a 
combined total rating of 40 percent, but later withdrew this 
issue from appeal in December 1996 when he said that he 
"accept[ed] the fact that the service connected disabilities 
were properly combined."  Accordingly, this issue is not in 
appellate status.


FINDINGS OF FACT

1.  In May 1989 the RO confirmed a 10 percent evaluation for 
the veteran's service-connected left foot disability.  The 
veteran did not appeal this decision. 

2.  The veteran filed a claim for an increased rating, 
greater than 10 percent, for his service-connected left foot 
disability on July 20, 1995.

3.  The veteran was found to meet the schedular criteria for 
a 20 percent rating in August 1995; the increase in the 
severity of his disability was ascertainable for at least one 
year preceding August 1995.


CONCLUSION OF LAW

The assignment of an effective of July 20, 1994, for a 20 
percent rating for the veteran's service-connected left foot 
disability is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1945 the veteran filed a claim of service 
connection for shrapnel wound residuals of the left leg.  The 
RO granted this claim in November 1945 and assigned a 10 
percent evaluation. 

In a December 1947 rating decision, the RO confirmed the 10 
percent rating for the veteran's service-connected left foot 
disability.

In January 1989, the veteran filed a claim for an increased 
rating for his service-connected left foot disability.

A January 1989 consultation record reflects the vetean's 
complaints of increasing pain and loss of strength in the 
left leg.  More specifically, he complained of increased pain 
in the metatarsal bone for four to five years.  He was given 
a referral to the orthopedic and neurology clinics.  

An April 1989 neurology clinic record also reflects the 
veteran's complaints of increased pain in his left foot over 
the previous several years.  The examiner stated that the 
reason for the veteran's referral to the neurology clinic was 
unclear, but he surmised that it was for pain management.  He 
recommended that the veteran undergo nerve conduction studies 
to clarify any nerve involvement in the left foot.  

According to an April 1989 orthopedic outpatient treatment 
record, the veteran did not have tenderness of the left foot 
, nor did he have an abnormal gait.  X-ray findings revealed 
interosseus fragment in the left cuboid.  An impression was 
given of "NSAID pain".

In a May 1989 rating decision, the RO confirmed the veteran's 
10 percent evaluation for his service-connected left foot 
disability.

On July 20, 1995, the veteran filed a claim for an increased 
rating for his service-connected left foot disability.  He 
asserted that he should have been rated at 30 percent in 1945 
for his left lower extremity disability.  He enclosed an 
article about a veteran who, with the help of his 
representative, had been given an increased rating (to 30 
percent) for a fragment wound injury on the basis of clear 
and unmistakable error. 

Findings from a VA peripheral nerve examination in August 
1995 revealed normal results with no new focal neurological 
deficits.

Also in August 1995 the veteran underwent a VA podiatry 
examination.  At the examination he complained of pins and 
needles on the outside top of his foot.  He also complained 
that his left foot frequently gave way causing him to lose 
his balance.  Findings revealed that joint range of motion 
was intact with decreased eversion and inversion on the left 
lower extremity.  Muscle power on the left side revealed 
dorsiflexion of 3/5, plantar flexors of 5/5, invertors of 
4/5, and evertors of 2/5.  There was decreased light touch, 
decreased sharp/dull over dorsal left foot overlying the 
third, fourth and fifth metatarsal areas.  There was pain at 
the fifth metatarsal base.  Skin atrophy changes were noted 
in the left lateral foot.  X-rays revealed shrapnel fragments 
within the cuboid and the posterior heel of the left foot, 
possible osteolysis of the base of the fifth metatarsal and 
fourth metatarsal and cuboid bone and a probable old fracture 
of the fifth metatarsal base.  The veteran was diagnosed as 
having sural nerve damage, left foot, secondary to shrapnel 
wound of the left heel, chronic osteomyelitis versus 
traumatic osteoarthritis of the left fifth and fourth 
metatarsal and cuboid bone, of the left foot, and possible 
traumatic rupture or tear of the peroneal tendon secondary to 
injury.

Findings from a VA dermatology examination in August 1995 
reveled an almost invisible scar on the lateral surface of 
the veteran's left foot over the metatarsals and a second one 
on his left foot on the lateral aspect of his heel.  There 
was a 1 1/2 centimeter depressed area that felt as if it folded 
and was tender to touch.

In April 1996 the RO increased the veteran's service-
connected left foot disability to 20 percent disabling, 
effective on July 20, 1995. 

In his substantive appeal in December 1996, the veteran said 
that the VA examination that he underwent in 1989 was hurried 
and incomplete.  He said that if it had been as complete as 
the later examination, in 1997, it would have revealed that 
his pain and inability to function was the same in 1989 as it 
was in 1997.  

At a hearing at the RO in May 1997, the veteran testified 
that while the examination for his shrapnel fragment wound 
injuries was 100 percent complete in 1995, he had been rushed 
through the examination in 1989 which had been inadequate.  
He also said that the pain in the areas of his wounds was the 
same in 1989 as in 1995, but had increased.  He said that he 
treated his left foot disability with Motrin and an ace 
bandage.  He also said that he never complained about the 
examination in 1989 because he didn't know that he could 
report this to his representative.

In July 1997 the veteran was again evaluated by VA for his 
left foot disability.

At a hearing at the Board in March 1999, the veteran 
testified that the VA examination in 1989 was the fastest and 
most incomplete examination that he had ever had.  He said 
that he was informed shortly thereafter that the evidence did 
not warrant any change in his rating.  He said that when he 
got the notice he just threw it in his desk and left it there 
not knowing that he could appeal it, despite the procedure on 
the back of the letter.  His representative said that they 
were not making a claim of clear and unmistakable error in 
regard to the RO's decision.  The veteran said that his next 
examination in 1995 was good and complete.  He said that his 
symptoms in 1989 were the same as they were in 1995.  He 
requested that VA obtain an advisory opinion, preferably from 
the same examiner who conducted the 1995 examination, in 
regard to whether the severity of the veteran's left foot 
disability would have been the same in 1989 as it was in 
1995.  The veteran said that he did not have any 
communications with VA between June 1989 (when he received 
notice of the denial of his claim for an increased rating) to 
July 1995 (when he requested an increase).  He also said that 
he had not sought either VA or private treatment for his left 
foot from 1989 to 1995.  


II.  Legal Analysis

The veteran's claim for an effective date earlier than July 
20, 1995, for a 20 percent rating for his service-connected 
left foot disability is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and VA has fulfilled its duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2), which provides:

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
the effective date will be the date of VA's receipt of the 
claim.  See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the 
same effect).

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day or the calendar month following the 
month in which the ward or increased award becomes effective.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (1998).

According to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, a 10 percent evaluation is warranted for a 
moderate foot disability, a 20 percent evaluation is 
warranted for a moderately severe foot disability, and a 30 
percent evaluation is warranted for a severe foot disability.

Applying these laws and regulations in this case, the first 
issue for consideration is the date on which the veteran 
filed an application for an increased rating following the 
May 1989 decision.  "Application" is not defined in the 
statue.  However, in regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p) (1991)).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  These provisions apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (1998).

In this veteran's case, no such communication for an 
increased rating was received after the May 1989 RO decision 
until July 20, 1995.  There is no evidence that he filed an 
earlier claim for an increase, nor does he contend as much.  
In fact, the veteran testified in 1999 that he had not had 
any communications with the VA from June 1989 to July 1995, 
nor did he seek any medical treatment for his left foot 
disability from 1989 to 1995.

Therefore the record establishes that the veteran's 
application for an increased rating was received by VA on 
July 20, 1995.  Under the provisions of 38 C.F.R. 
§ 3.400(o)(2), an effective date up to one year earlier than 
July 20, 1995, may be assigned, if the increase in the 
severity of the veteran's foot disability was ascertainable 
in that period.

In determining when the increase in severity of disability 
first became ascertainable, all the evidence, including the 
medical evidence and the veteran's testimony, must be taken 
into account.  When the veteran was examined in August 1995, 
the physician who examined the veteran observed an increase 
in disability.  The report of this examination shows that the 
veteran was entitled to a 20 percent evaluation for a 
moderately severe left foot disability. Findings on this 
examination included decreased muscle power on the left side, 
decreased eversion and inversion on the left lower extremity, 
and decreased sensation of the left foot.  Also noted at this 
examination was pain at the fifth metatarsal base.  Such 
findings are consistent with a 20 percent rating.  38 C.F.R. 
§ 4.71a, Code 5284.

The medical conclusions of the examining physician support a 
finding that the disability increased to a level fairly 
characterized as moderately severe, which is a level 
warranting a 20 percent rating  Although the veteran does not 
have the medical expertise necessary to fully assess the 
level of severity of his disability, he is able to observe 
his own symptoms and testify as to the time of onset of the 
symptoms.  In this case, the veteran has testified that the 
symptoms observed by the examining physician in August 1995 
had been present for many years.  The veteran's testimony as 
to the time of onset of the increase in the severity of the 
manifestations of his disability is consistent and credible.

Taking all the evidence into account, the record supports a 
finding that the severity of the disability increased to a 
level warranting a 20 percent rating, and the increase in 
severity occurred more than one year before July 20, 1995, 
the date on which the veteran's application to reopen the 
claim was received by VA.

Based on the facts established in this case, an effective 
date one year before July 20, 1995, may be assigned.  
Accordingly, the evidence provides a basis for assigning an 
earlier effective date of July 20, 1994.  

The veteran contends that his symptoms had not changed since 
1989, and, if VA had conducted a more thorough and complete 
examination in 1989, results would have showed that he was 
entitled to an increased evaluation back then.  However, 
despite the veteran's discontent with this examination, he 
testified that he never appealed the decision that was based 
on the 1989 examination, even though he received notice of 
the decision and of the appeal procedure.  For this reason, 
the May 1989 RO decision is final.  38 C.F.R. §§ 20.200, 
20.1103 (1998).  As noted in the hearing of March 1999, a 
claim based on clear and unmistakable error has not been 
presented for appellate decision.


ORDER

The assignment of an earlier effective date of July 20, 1994, 
for a 20 percent rating for the veteran's service-connected 
left foot disability is granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

